Citation Nr: 0409330	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability claimed to be the result of 
Department of Veterans Affairs (VA) medical treatment 
rendered in August 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active military service from July 1953 to 
June 1955.  The appellant is the veteran's custodian; the 
veteran is evaluated as 100 percent disabled due to dementia 
(non-service-connected) and has been incompetent for VA 
purposes since 1986.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a June 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania that denied 
the appellant's claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 based on additional disability suffered by the veteran 
allegedly due to treatment rendered at a VA hospital in 
August 2001.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

The appellant contends that the subdural hematoma and 
herniated cervical discs that the veteran suffered in August 
2001 at the Highland Drive VA medical center (MC) in 
Pittsburgh, Pennsylvania occurred as a result of improper 
treatment of his dementia.  She further contends that the 
veteran currently suffers from the residuals of a craniotomy, 
a tracheotomy and the need for a PEG tube due to that lack of 
proper treatment.

Review of the evidence of record reveals that the medical 
records relating to the veteran's treatment in a VA nursing 
home prior to August 2001, including the records associated 
with the July referral to the Highland Drive VAMC for the 
evaluation of a long history of aggressive and assaultive 
behavior due to the veteran's dementia and the July 13, 2001 
admission to the MC after he struck a State Home employee in 
the face, have not been associated with the claims file.  Nor 
have the complete medical records associated with the July 
13th to August 13th VA Highland Drive MC hospitalization.  The 
only records relating to his VA treatment are dated from 
September 9th to December 4th, 2001.  In addition, the records 
from Presbyterian Hospital where the veteran underwent the 
craniotomy on August 13th, 2001 are not of record; nor are 
the records from Aspinwall.

The provisions of 38 U.S.C.A. § 1151 (West 2002) provide that 
compensation under chapters 11 and 13 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was ---

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002).

As noted above, the records relating to the veteran's VA 
treatment do not appear to be complete.  Such records are 
deemed to be within the control of VA and should have been 
included in the record, as they may be determinative of the 
claim.  Therefore a remand is necessary for the purpose of 
obtaining such records.  See Bell v. Derwinski, 2 Vet. App. 
492 (1992).  The relevant treatment records, private and VA, 
should be obtained and associated with the claims file.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
yet needed to substantiate her claim and 
of what part of such evidence she should 
obtain and what part the RO will yet 
attempt to obtain on her behalf.  She 
should also be told to provide any 
evidence in her possession that is 
pertinent to her claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002); 38 C.F.R. § 3.159(b) 
(2003).  

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the veteran beginning in January 2001 
should be identified and obtained.  In 
particular, all clinical records from the 
July 2001 nursing home treatment and 
referrals and all clinical records 
associated with the July to August 2001 
VA Highland Drive hospitalization, the 
August 2001 Oakland VAMC continued 
management treatment and the treatment at 
Aspinwall thereafter, should be 
associated with the claims file.  This 
should include nurses' notes, progress 
notes, doctors' orders, psychiatry and 
psychology evaluations, social work 
notes, laboratory reports and all other 
information.  These records should be 
associated with the claims file.  Either 
the complete original July and August 
2001 hospital records or complete and 
legible copies should be obtained.

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
her representative should also be 
informed of the negative results.

3.  The RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided the veteran 
any treatment for his subdural hematoma 
residuals and herniated cervical discs 
since August 2001, and secure all 
available relevant reports not already of 
record from those sources.  In 
particular, the complete records from the 
Presbyterian Hospital for the August 13th 
to August 21st hospitalization, should be 
obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  Following completion of the above 
development, the RO should arrange for a 
review of the veteran's records by a VA 
health care provider who specializes in 
the treatment of dementia, or other 
available appropriate specialist, 
preferably one who has not examined the 
veteran in the past.  Following the 
review of the complete record, including 
the July through August 2001 VA nursing 
home, clinic and hospital records and a 
copy of this remand, the reviewer should 
furnish opinions concerning the 
following:

(a)  What were the manifestations of 
dementia present prior to August 12th, 
2001?

(b)  Was the veteran a danger to 
himself or others on August 12, 2001, and 
what was the date of his first recorded 
violent manifestations?

(c)  Did the veteran develop any 
additional identifiable disabilities due 
to any VA hospital care in July and 
August of 2001, or lack thereof?  

(d)  What is the standard of care 
for dealing with a dementia patient who 
exhibits the level of violence 
demonstrated by the veteran in July and 
August of 2001, and when are violent 
patients, or patients who are a danger to 
themselves or others, restrained or 
supervised?  The evaluations and 
treatment recommendations of record at 
the time of the August 12, 2001 incident, 
if any, should be discussed.

Specifically, the reviewer should address 
the questions of:
(i)  whether the veteran's violent 
actions and propensities toward violence 
were properly and timely addressed; 
(ii)  whether the veteran's 
proximity to the patient involved in the 
August 12th incident was the direct 
result of lack of proper treatment or 
negligence; and
(iii)  whether the course of 
treatment the veteran received, including 
his being allowed around other patients, 
was in any way careless, negligent, 
lacking in proper skill, or reflective of 
error in judgment or similar instance of 
fault on the part of the Department in 
furnishing the hospital care, medical 
surgical treatment, or examination.  It 
should also be noted whether any 
disability was the result of an event not 
reasonably foreseeable.  

(The reviewer is advised that the 
question of negligence is at issue.  The 
reviewer should identify the information 
on which s/he based the opinions.  If a 
medically justified opinion is impossible 
to formulate, the reviewer should so 
indicate.)

5.  After all appropriate development has 
been accomplished, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

